Citation Nr: 1523579	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from October 1974 to October 1977 and from January 1979 to January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran was scheduled for a Board hearing on May 12, 2015, but withdrew his request, and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDINGS OF FACT

On May 4, 2015 and September 5, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for entitlement to an increased evaluation for degenerative joint disease of the right knee.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an increased evaluation for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran provided statements on May 4, 2015 and September 5, 2014 that he wished to withdraw the appeal for entitlement to an increased evaluation for degenerative joint disease of the right knee.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


